Citation Nr: 0012574	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  94-35 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder. 

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to special monthly compensation based on 
regular need for aid and attendance of another person or at 
the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from November 1971 to 
February 1972 and from October 1973 to July 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from two rating decisions of the Department of Veterans 
Affairs (VA) Detroit Regional Office (RO).  In September 
1992, the RO (1) granted the appellant's request to reopen 
the claim of service connection for a right shoulder 
disorder, previously denied in a September 1979; (2) denied 
the reopened claim of service connection for a right shoulder 
disorder; and (3) denied a claim of service connection for a 
back disorder.  The appellant disagreed and this appeal 
ensued.  The Board remanded the case in September 1996 for 
further development of the record.  

By September 1993 rating decision, the RO denied the 
appellant's claim of entitlement to special monthly 
compensation based on regular need for aid and attendance of 
another person or at the housebound rate.  He disagreed with 
that determination and this appeal ensued.  


FINDINGS OF FACT

1.  The additional evidence concerning a right shoulder 
disorder, received into the record after September 1979, is 
new, probative, and material, as it bears directly and 
substantially on the specific matter at hand.

2.  Competent medical evidence has been submitted linking the 
current right shoulder disorder to service.  

3.  Competent medical evidence has been submitted linking the 
current back disorder to service and to service-connected 
right and left knee disabilities.  


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen the matter of entitlement to service connection for a 
right shoulder disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

2.  The claim of service connection for a right shoulder 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The claim of service connection for a back disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Shoulder Disorder

In September 1979, the RO denied the appellant's claim of 
service connection for a right shoulder disorder, reasoning 
that the record did not include current medical evidence of 
the disorder.  The RO informed him of that determination in 
an October 1979 letter.  The rating decision became final in 
October 1980, as the appellant did not express disagreement 
with the decision within one year of the date of that 
notification.  38 C.F.R. §§ 20.200, 20.201, 20.300, 20.301, 
20.302.  

Final decisions may not be reopened in the absence of new and 
material evidence.  If new and material evidence is 
submitted, the claim will be reopened and adjudicated on the 
merits.  38 U.S.C.A. § 5108.  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially on the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited doing so and 
considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203 (1999).  VA must (1) 
determine whether the appellant has presented new and 
material evidence in order to have a finally denied claim 
reopened; (2) if so, determine whether the reopened claim is 
well grounded based upon all the evidence of record, 
presuming its credibility; and (3) if the claim is well 
grounded, evaluate the merits of the claim after ensuring 
that VA's duty to assist has been fulfilled.  Elkins v. West, 
12 Vet. App. 209, 214 (1999); Winters, 12 Vet. App. at 206-
07.  

Thus, the Board must determine whether the appellant has 
submitted new and material evidence.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 214 
(must provide a more complete picture of the circumstances 
surrounding the origin of an injury or disability, though it 
need not convince the Board to alter the prior rating 
decision).  Since September 1979, the record shows receipt of 
additional medicsl evidence, including copies of private and 
VA clinical, hospital, and examination records documenting 
current findings of a right shoulder disorder.  This 
additional evidence is new and material as it may provide a 
more complete picture of the circumstances surrounding the 
origin of the claimed disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The threshold 
question in any such case is whether the appellant has 
presented evidence of a well-grounded claim.   See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service connected is not sufficient; the appellant must 
submit evidence in support of a claim that would justify a 
belief by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

For a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus, or 
link, between the in-service injury or disease and the 
current disability.   Epps v. Gober , 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  A 
claim may also be well grounded if the condition is observed 
in service or during an applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997). 

As to the first element, requiring competent medical evidence 
of a current right shoulder disorder, the record includes a 
September 1991 VA examination with a diagnosis of 
degenerative joint disease of the right shoulder and a March 
1992 VA x-ray examination revealing a moderate degree of 
degenerative joint disease of the right shoulder.  Although 
the more recent VA examination in March 1997 concluded that 
there was no indication of a right shoulder disorder, these 
earlier documents satisfy the initial element of a well-
grounded claim.  The service medical records indicated that 
the appellant was involved in a motor vehicle accident in 
service and include a July 1978 service medical record noting 
a permanent profile for the right shoulder due to an injury 
in an accident, thereby satisfying the second element of a 
well-grounded claim.  

As for the third element, requiring competent medical 
evidence linking the current disorder to service, the 
following evidence is relevant:

? The service medical records show that the appellant was 
involved in motor vehicle accident on February 5, 1975 
with a resulting symptomatology characterized as strain 
of the right AC joint, limited motion of the right 
shoulder, and traumatic synovitis of the right 
shoulder, continuing through November 1976, at which 
time an x-ray report was normal.  A reenlistment 
examination in May 1976 and separation examination in 
February 1979 revealed no complaint or finding of right 
shoulder disorder.  

? VA examination in August 1979 indicates that the 
appellant complained of right shoulder pain.  The 
diagnosis was history of right shoulder injury with no 
residuals found.  

? VA examination in May and August 1984 shows the 
appellant's history of right shoulder injury.  

? VA examination in September 1987 reveals a history of a 
right shoulder injury in service and current complaints 
of tenderness and popping 

? December 1988 private clinical records notes limitation 
of motion of the right shoulder.  

? September 1989 VA clinical record of the appellant's 
complaint of right shoulder pain and a normal range of 
motion.  

? October 1989 VA clinical record shows the appellant's 
complaints of a history of shoulder injury in a motor 
vehicle accident in service.  

? VA examination in November 1989 indicates that the 
appellant related a history of right shoulder injury in 
service, complained of right shoulder pain, and had 
limited motion in the right shoulder.  

? November 1989 private examination report shows that the 
appellant complained of right shoulder pain of one-year 
duration.  The impressions included right shoulder 
pain, probable degenerative arthritis.  

? September 1991 VA x-ray report shows no evidence of 
fracture, dislocation, or bony or soft tissue 
abnormality; however, VA examination that month 
diagnosed degenerative joint disease of the right 
shoulder.   

? VA examination in March 1992 reveals that the appellant 
claimed a right shoulder injury from an in-service 
motor vehicle accident.  

? April 1994 VA clinical record notes the appellant 
complained of pain from his shoulder to his back.  

? VA examination in March 1997 indicates the examiner 
reviewed all three volumes of the claims file and 
recorded that the appellant skinned his right shoulder 
in a motor vehicle accident without residuals.  The 
examiner opined, after examination, that the appellant 
had no right shoulder disability.  

? July 1997 private clinical record indicates the 
appellant complained of right shoulder pain after a 
fall.   

The record does not include a medical opinion definitively 
linking the current complaints of a right shoulder disorder 
to the in-service motor vehicle accident.  For the most part, 
the evidence highlights the appellant's comments to examiners 
of current right shoulder complaints without further 
characterization by the examiners.  This evidence represents 
information simply recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, and does 
not constitute competent medical evidence.  Such evidence 
cannot enjoy the presumption of truthfulness required for 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 410 (1995).  Thus, to the extent that this evidence 
based findings on a recitation by the appellant of his own 
medical history, the information is not probative evidence as 
to the etiology of the disorder.  As the evidence is not 
probative, it cannot form the basis of competent medical 
evidence.

However, the record does include a continuity of 
symptomatology from the February 1975 accident to current 
complaints.  In this case, that continuous symptomatology 
stretches from the in-service accident to most recent 
findings in 1997.  It is the Board's determination that this 
continuity of symptomatology satisfies the final element of a 
well-grounded claim.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488 (1997).  As the claim is well 
grounded, VA has a duty to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  That is addressed in the Remand below.  

II.  Back Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As the appellant 
served continuously for 90 days or more during a period of 
war, arthritis manifest to a degree of 10 percent within one 
year from the date of termination of such service shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The threshold question is whether the claim is well grounded.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) and 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (well grounded 
claim requires competent medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and competent 
medical evidence linking the two); Jones v. Brown, 7 Vet. 
App. 134, 137 (1994) (secondary service connection claim 
requires medical evidence to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought).  

VA examination in November 1997 diagnosed status post 
herniated nucleus pulposus L4-5, right, with L5 radiculopathy 
and decreased sensation in the L5 nerve root segment.  This 
finding of back disorder satisfies the initial element of a 
well-grounded claim.  The service medical records show that 
he was involved in a motor vehicle accident on February 5, 
1975 with injury to the shoulders and knees, but no 
discussion of any complaints or findings of back injury.  The 
appellant, though, contends he injured his back in this 
injury.  The truthfulness of these contentions must be 
presumed in determining whether a claim is well grounded, 
thereby satisfying the second element of a well-grounded 
claim.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

As to the third element of a well-grounded claim, the 
following evidence is relevant:

? VA clinical record in October 1986 showing a history of 
chronic sciatica after the 1975 motor vehicle accident.  
The assessment was questionable sciatica.  

? VA hospital reports in August 1988 noting findings of 
chronic back pain secondary to trauma.  

? December 1988 private clinical record indicating the 
appellant complained of back pain secondary to the 1975 
accident.  

? VA clinical records in October and December 1989 
referring to a history of back injury in the 1975 motor 
vehicle accident.  

? November 1989 private examination report noting low 
back pain, degenerative arthritis, and lumbosacral 
strain for the previous 14 years, since the 1975 
accident.  

? VA examination in November 1989 diagnosing history of 
lumbar strain with osteoporosis and minimal arthritic 
changes in the lumbar spine.  

? VA clinical records in February and April 1990 noting 
back pain for the previous 15 years since the 1975 
accident.  

? VA clinical record in December 1990 showing that the 
appellant claimed low back pain since 1975 accident 
with worsening current symptomatology.  

? VA clinical record in May 1991 showing L4-5 focal 
stenosis most likely exacerbated by previous leg 
injuries.  

? VA clinical records from June to September 1991 showing 
a finding of low back pain since the in-service 
accident.  

? VA examination in September 1991 documenting a history 
of herniated nucleus pulposus of the lumbar spine with 
radiculopathy into the right lower extremity and 
osteoarthritis of the lumbar spine.  The report also 
noted that the appellant provided a history of a motor 
vehicle accident in service with back injury.  

? VA examination in March 1992 indicating that the 
appellant related a history of back injury in the 1975 
motor vehicle accident.  It was also noted that he had 
chronic low back pain, lumbar stenosis, and features of 
S1 radiculopathy that "could be somewhat aggravated" 
by his service-connected knee disabilities.  By August 
1992 addendum, the examiner gave his opinion that the 
back disorder was not directly or indirectly related to 
the service-connected knee disabilities.  

? VA clinical record in September 1992 showing low back 
pain secondary to disc disease since the 1975 accident.  

? VA clinical records from March 1992 to May 1995 showing 
complaints of back pain for the previous 20 years, 
beginning in 1975, and findings of degenerative disc 
disease of the lumbar spine.  

? VA examination in March 1997 indicating status post 
lumbar laminectomy for spinal stenosis and degenerative 
disc disease at L4-5; the examiner, noting he reviewed 
the entire claims file, remarked that this disorder 
"is nonservice connected, nonservice related . . . ."  
A January 1999 addendum indicated there was no change 
to this opinion.  

?  July 1997 private examination report, with the 
appellant's complaints of L4-5 fusion secondary to 
injuries sustained in 1975 accident.  

? VA clinical record in August 1997 showing that low back 
pain might be exacerbated by frequent falls due to give 
way of the service-connected knees.  

? VA examination in November 1997 and January 1998, 
including diagnoses of status post herniated nucleus 
pulposus L4-5, noted the 1975 accident and the 
appellant's verbal history of low back pain after that 
accident.  

In large part, the evidence summarized above represents 
comments by medical profession as to a current back disorder 
and the appellant's history of an in-service injury.  This 
evidence represents information simply recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, and cannot constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  
Thus, to the extent that these clinical and examination 
reports based a finding on a recitation by the appellant of 
his own medical history, the information is not probative 
evidence as to the etiology of the disorder.  As the evidence 
is not probative, it cannot form the basis of competent 
medical evidence.  

However, the August 1988 VA hospital reports noted findings 
of chronic back pain secondary to an unspecified trauma.  The 
record does not indicate what trauma is referred to in that 
record, but the only trauma noted in the record is the 
February 1975 in-service motor vehicle accident.  Moreover, 
several documents suggest a link between the current back 
disorder and the service-connected right and left knee 
disabilities.  The May 1991 VA clinical record noted that the 
back disorder was most likely exacerbated by the knee 
disability.  The March 1992 VA examination found that the 
back disorder could be somewhat aggravated by the knee 
disabilities.  Finally, the August 1997 VA clinical record 
indicated that the low back pain could be exacerbated by 
frequent falls due to give way of the service-connected 
knees.  These documents comprise competent medical evidence 
linking the current low back disorder to the in-service 
injury or the service-connected knee disabilities, thereby 
satisfying the third element of a well-grounded claim.  


ORDER

The claims of service connection for right shoulder and back 
disorders are well grounded.  


REMAND

The most recent VA examination offers conflicting findings as 
to the current state of the claimed right shoulder disorder.  
A November 1989 private examination report included an 
impression of right shoulder pain, probable degenerative 
arthritis.  Similarly, a September 1991 VA examination 
diagnosed degenerative joint disease of the right shoulder.  
However, VA examination in March 1997 indicated that the 
examiner reviewed all three volumes of the claims file and 
opined that the appellant had no disability in the right 
shoulder.  These findings are inconsistent.  Moreover, given 
the continuity of symptomatology associated with the right 
shoulder disorder since the 1975 accident, the Board believes 
that a comprehensive examination is required to reconcile the 
nature and etiology of the disorder, if any.  As to the claim 
of service connection for a back disorder, the various 
opinions expressed in the evidence, cited above, requires 
that the appellant be afforded a VA examination to determine 
the nature and etiology of the back disorder.  

The claim of entitlement to special monthly compensation 
based on regular need for aid and attendance of another 
person or at the housebound rate is well grounded as it is 
not inherently implausible.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) (contention of an increase in disability severity 
renders claim well grounded).  VA has a duty to assist the 
appellant in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  

The most recent VA examination for housebound status or 
permanent need for regular aid and attendance was conducted 
in October 1994, more than five years ago.  VA is required to 
rate the appellant's disabilities based on contemporaneous 
medical examinations.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995).  

The case is REMANDED for the following development:

1.  The RO should schedule the appellant 
for an orthopedic examination to 
determine the nature and etiology of the 
claimed right shoulder and back 
disabilities.  The claims folder and a 
copy of this REMAND must be made 
available to the physician for review in 
conjunction with the examination.  The 
pertinent history concerning the claimed 
disabilities should be obtained, and all 
necessary tests and studies accomplished.  
The report of examination should contain 
an account of all manifestations of the 
disabilities found.  The examiner should 
be asked to determine whether the 
appellant has a current right shoulder 
disability, and, if so, whether it is at 
least as likely as not that the current 
right shoulder disorder is linked or 
related to the in-service February 1975 
motor vehicle accident.  The examiner 
should also be asked to determine the 
specific nature of any current back 
disorder and whether that disability is 
at least as likely as not related to the 
in-service February 1975 accident, or 
whether it is at least as likely as not 
related to the service-connected knee 
disabilities.  

2.  The appellant should be afforded a 
VA Examination for Housebound Status and 
Permanent Need for Aid and Attendance to 
determine his need for aid and 
attendance.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should specifically comment on: the 
ability of the appellant to dress or 
undress himself, or to keep himself 
ordinarily clean and presentable; the 
need of adjustment of any special 
prosthetic or orthopedic appliances that 
cannot be done without aid; the ability 
of appellant to feed himself through loss 
of coordination of the upper extremities 
or through extreme weakness; the ability 
to attend to the wants of nature; the 
need, on a regular basis, to protect the 
appellant from hazards or dangers 
incident to his daily environment.  The 
examiner should also be asked to specify 
whether the appellant is "bedridden" or 
"housebound."  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
take remedial action before returning the 
claim to the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Then, the case should be returned to the Board.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 


